                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                                      :
 MONTI ANTONIO S.P.A.,                                :
                                                      :
                       Plaintiff,                     :
                                                      :
                 v.                                   :     Civ. A. No. 3:19-cv-412
                                                      :
 SUBLITECH, INC.                                      :
 d/b/a SUBLITECH AMERICAS, INC., et al.               :
                                                      :
                       Defendants.                    :
                                                      :
                                                      :

                          MOTION FOR DEFAULT JUDGMENT

       Pursuant to Fed. R. Civ. P. 55(b)(1), Plaintiff Monti Antonio S.P.A. (“Monti Antonio”),

through the undersigned counsel, moves for a Clerk’s entry of default judgment. Monti Antonio

seeks judgment in the amount of $500,751.65, with prejudgment interest and costs, jointly and

severally against the defendants. In the alternative, Monti Antonio moves for entry of judgment in

that amount by the Court under Fed. R. Civ. P. 55(b)(2). In support thereof, Monti Antonio files

contemporaneously hereto a Memorandum of Law in Support and a Declaration.




      Case 3:19-cv-00412-MOC-DSC Document 23 Filed 05/18/20 Page 1 of 3
Dated: May 18, 2020                      Respectfully submitted,



                                         /s/ Abbey M. Krysak
                                         Theodore J. Folkman
                                         (Admitted Pro Hac Vice)
                                         FOLKMAN LLC
                                         53 State Street, Suite 500
                                         Boston, MA 02109
                                         617-219-9664
                                         ted@folkman.law
                                         Counsel for Plaintiff

                                         Bo Caudill (NC Bar No. 45104)
                                         Abbey M. Krysak (NC Bar No. 46281)
                                         Weaver Bennett & Bland, P.A.
                                         196 N. Trade Street
                                         Matthews, NC 28105
                                         704-844-1400 – Telephone
                                         704-845-1503 – Facsimile
                                         bcaudill@wbbatty.com
                                         Local Counsel for Plaintiff




                                     2


     Case 3:19-cv-00412-MOC-DSC Document 23 Filed 05/18/20 Page 2 of 3
                                CERTIFICATE OF SERVICE
        I hereby certify that on the 18th day of May, 2020, I caused a copy of the foregoing to be
e-filed and served via the Court’s electronic filing system to all parties and counsel receiving
electronic service, and served the foregoing via first class mail on the following:


Sublitech, Inc., d/b/a Sublitech Americas, Inc.
C/O John E. Carroll, President
530 Thomaston Street
Barnesville, GA 30204
Defendant

John E. Carroll
530 Thomaston Street
Barnesville, GA 30204
Defendant
                                             /s/ Abbey M. Krysak
                                             Abbey M. Krysak




      Case 3:19-cv-00412-MOC-DSC Document 23 Filed 05/18/20 Page 3 of 3
